DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-23 are pending in the application.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Independent Claims 1, 16, and 21 each recite, “A gravity fed filter-as-you-pour system . . . comprising . . . .”
As disclosed in the Figures below, Fish et al. and Cur et al. disclose the same filter-as-you-pour system, except that Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32).  As such, there are two sets of 103 rejections – Fish et al. is the primary reference in one set, and Cur et al. is the primary reference in the other set.

    PNG
    media_image1.png
    756
    1028
    media_image1.png
    Greyscale

The two sets of rejections are under § 103 over Fish et al. (or Cur et al.) for the filter-as-you-pour systems disclosed above, in view of Hull et al. for the Fish et al. (or Cur et al.) elongated filter assembly being replaced by that of Hull et al. as disclosed in Figures 32a-b, with all three references disclosing the same textile filter media including activated carbon, in view of Kott et al. for adding the cylindrical inner core frame (tubular core 16 supporting pleated filter medium 6, see Figures 1-4) to support the disclosed pleated filter media of Fish et al. (or Cur et al.), in view of Hull et al.
The limitations of exit flow rate from the disclosed filter-as-you-pour systems of 0.3 GPM or higher, are disclosed by Parekh et al. to be “known in the art” (see Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35).
Details follow in the § 103 rejections set forth below.
Regarding independent Claims 1, 16, and 23 – Applicant argues that “Fish does not disclose a gravity fed filter-as-you-pour system . . . nor does Fish disclose a gravity fed filter assembly” – instead, 
These arguments are unpersuasive because, as Applicant points out, Fish et al. discloses both gravity-fed and pump-fed filter-as-you-pour systems, at Page 1, lines 26-28.
In some filtration systems, such as, for example, pitcher-type filtration systems, fluid is slowly drawn through the filter by gravity. In some filtration systems, fluid may be forced through the filter under pressure.  (See Fish et al. Page 1, lines 26-28, emphasis added)

When the filter-as-you-pour system is tipped to pour, water flows out under gravitational force since gravity is always present on Earth.  Fish et al. discloses that a “pumping and filtering assembly is provided . . . so that the pump assembly may be actuated by a user” and, when actuated, this “causes the fluid to flow quickly through the filter, thus making filtered fluid available in a shorter period of time.”  (See Fish et al. Page 2, lines 8-15, emphasis added; and Page 3, lines 1-6)
In other words, Fish et al. proposes that a user may actuate a pump assembly for “making the filtered fluid available in a shorter period of time,” relative to just using a gravity feed to filter the water in the filter-as-you-pour system – and this is not teaching away from a gravity fed filter-as-you-pour system, but instead enhances it, unlike Applicant is arguing.

Claims 1, 16, and 21 recite:
Claim 1.  A gravity fed filter-as-you-pour system . . . comprising . . . 
an active carbon textile material forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material . . . .

Claim 16.  A gravity fed filter-as-you-pour system . . . comprising . . .
wherein the unfiltered water flows . . . radially through the textile filter media . . . .

Claim 21.  A gravity fed filter-as-you-pour system . . . comprising . . .
wherein the unfiltered water enters radially through the outer cylindrical surface of the active carbon textile material . . . .

There are two sets of rejections under § 103; one set with Fish et al. as the primary reference, and the other set with Cur et al. as the primary reference.  In both sets of rejections, Fish et al. (or Cur et al.) in view of Hull et al., disclose the above limitations.  Specifically, the Fish et al. (or Cur et al.) elongated filter assembly is replaced by that of Hull et al. as disclosed in Figures 32a-b, with all three references disclosing the same textile filter media including activated carbon.  (See Rejections for Claims 1, 16, and 21 below, with Fish et al. as the primary reference) (See Rejections for Claims 1, 16, and 21 below, with Cur et al. as the primary reference)
Applicant argues that Fish et al. does not disclose the above limitations because Fish et al. “discloses an axial passage of water through an axial passageway 36 filled with a filter material 34.”  Applicant further argues that Hull et al. does not disclose the above limitations because “Hull does not provide for a gravity fed system but provides for squeezing the bottle to deliver fluid under pressure (i.e. squeezing) through the filters and, particularly, the pleated layer 288” and “the pleats 288 provide planar surfaces.”  Applicant further argues that Kott et al. does not disclose the above limitations because Kott et al. “does not disclose an activated carbon textile material” that is “curved or cylindrically shaped.”  (See Applicant’s Remarks Pages 20-21)
These arguments are unpersuasive because Fish et al. (or Cur et al.), in view of Hull et al., disclose the above limitations – not Fish et al. singly, not Hull et al. singly, and not Kott et al. singly, as Applicant is arguing.  In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
These arguments are also unpersuasive because the Fish et al. (or Cur et al.) elongated filter assembly is replaced by that of Hull et al. as disclosed in Figures 32a-b, with all three references disclosing the same textile filter media including activated carbon.  (See Rejections for Claims 1, 16, and 21 below, with Fish et al. as the primary reference) (See Rejections for Claims 1, 16, and 21 below, with Cur et al. as the primary reference)
As disclosed by Hull et al. in Figures 32a-b, the elongated filter assembly (filter assembly 280) meets the functional limitation when the unfiltered water enters radially through the outer cylindrical surface (non-woven fabric layer 290) of the active carbon textile material (filter media 286 that includes “a pleated, cellulose media layer 288 . . . impregnated with activated carbon” and “covered with a non-woven fabric layer . . . 290,” see Hull et al. [0118]).
The motivation for replacing the axial flow through Fish et al. (or Cur et al.) with radial flow through the pleated textile filter media of Hull et al., is that Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12). The “faster flow rate” would be of great interest to Cur et al., since Cur et al. is seeking a “filter material” with “a fast flow nature” (see Cur et al. 10:9-13).

The above arguments are also unpersuasive because Claims 1 and 21 are disclosed by Fish et al. (or Cur et al.), in view of Hull et al., in view of Kott et al., in view of Parekh et al., including the limitations under discussion – and Claim 16 is disclosed by Fish et al. (or Cur et al.), in view of Hull et al., in view of Kott et al., including the limitations under discussion. (See Rejections for Claims 1, 16, and 21 below, with Fish et al. as the primary reference) (See Rejections for Claims 1, 16, and 21 below, with Cur et al. as the primary reference) 

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The term "filter-as-you-pour" is interpreted to mean filter-as-you-pour unfiltered water into the system or filter-as-you-pour filtered water out of the system. This is in keeping with the Original Disclosure at [0062], referring to Figure 4B.
Claim 1 recites:
Claim 1.  A gravity fed filter-as-you-pour system . . . comprising . . . the filter-as-you-pour system . . . .

“The filter-as-you-pour system” is without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “filter-as-you-pour system” will be interpreted to mean the previously recited “gravity fed filter-as-you-pour system.”  (See Original Disclosure [0004])
Claim 1 recites:
Claim 1.  A gravity fed filter-as-you-pour system . . . the annular cylindrically shaped activated carbon textile material . . . .

“The annular cylindrically shaped activated carbon textile material” is without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “annular cylindrically shaped activated carbon textile material” will be interpreted to mean the previously recited “annular cylindrically shaped carbon textile material.” (See Original Disclosure Figures 2, 3A-B, 5C, 6A, and 6C, activated carbon textile material 126, [0055] and [0057], lines 1-5)
Claim 21 recites “the elongated filter assembly” without the necessary antecedent basis.  In the interest of compact prosecution, and in light of the Original Disclosure, the term “elongated filter assembly” will be interpreted to mean the previously recited “gravity fed elongated filter assembly.”  (See Original Disclosure Figures 1, 3A-B, 4A-B, 5A-C, and 6A-C, filter assembly 124, 324, and 424, and [0006]-[0009])

Claim Rejections - 35 USC § 112
Claims 1, 16, and 21 were amended.  The previous rejections under § 112(b) for indefiniteness are withdrawn from Claims 1-4 and 6-23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A).	Claim 21 recites:
Claim 21. A gravity fed filter-as-you-pour system . . . comprising . . . a reservoir . . . a reservoir . . . .

It is unclear how the reservoirs are related, if at all.
B). Claim 21 further recites:
Claim 21. A gravity fed filter-as-you-pour system  . . . comprising . . . an unobstructed inlet having a flow path directly into the internal storage volume of the container body and not through a reservoir . . . .
 
It is unclear how the container body does not include a reservoir for a water flow path through it, since the container body functions as a reservoir for a water flow path through it, in the filter-as-you-pour system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As disclosed in the Figures below, Fish et al. and Cur et al. disclose the same filter-as-you-pour system, except that Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32).  As such, there are two sets of 103 rejections – Fish et al. is the primary reference in one set, and Cur et al. is the primary reference in the other set.

    PNG
    media_image1.png
    756
    1028
    media_image1.png
    Greyscale


The two sets of rejections are under § 103 over Fish et al. (or Cur et al.) for the filter-as-you-pour systems disclosed above, in view of Hull et al. for the Fish et al. (or Cur et al.) elongated filter assembly being replaced by that of Hull et al. as disclosed in Figures 32a-b, with all three references disclosing the same textile filter media including activated carbon, in view of Kott et al. for adding the cylindrical inner core frame (tubular core 16 supporting pleated filter medium 6, see Figures 1-4) to support the disclosed pleated filter media of Fish et al. (or Cur et al.), in view of Hull et al.
The limitations of exit flow rate from the disclosed filter-as-you-pour systems of 0.3 GPM or higher, are disclosed by Parekh et al. to be “known in the art” (see Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35).
Details follow.

Claims 1-4, 6-11, 13, 15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. (WO-0071468-A1, Nov. 30, 2000), in view of Hull et al. (US-20110278216-A1, Nov. 17, 2011), in view of Kott et al. (US-5211846-A, May 18, 1993), in view of Parekh et al. (US-20120055862-A1, Mar. 8, 2012).  Fish et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., are hereinafter known as the Combination.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 1-4, 6-11, 13, and 15 – Fish et al. discloses a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system since, “The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6), the gravity fed filter-as-you-pour system comprising:
A).	A container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14) for holding unfiltered water (Page 1, lines 10-12), the container body does not include a separate reservoir for holding the unfiltered water separate from the internal storage volume of the container body, since there is only one reservoir in the container body, as disclosed in Figure 4;  
B).	A lid (dispensing and filtering assembly 20) that is releasably attachable over the container body, as disclosed in Figures 1 and 4;
C).	The gravity fed filter-as-you-pour system comprising an inlet (inlet is opening 17, disclosed in Figure 1) defining a fill path configured to allow the unfiltered water to be directly introduced into the internal storage volume of the container body without passing through a filter and a reservoir, as disclosed in Figure 1;
D).	The gravity fed filter-as-you-pour system comprising an outlet (spout 16, disclosed in Figure 4) through which the unfiltered water within the internal storage volume of the container body may be poured and simultaneously filtered (via filter 34) to provide filtered water out the outlet, as the filtered water is poured out of the container body through the outlet to become “freshly filtered water,” as disclosed at Page 6, lines 3-7, and Figure 4;
E).	A gravity fed elongated filter assembly (gravity fed elongated filter assembly is filter 34 and second section 44) attachable to at least one of the lid or the container body, i.e. attachable to the lid as disclosed in Figure 4 and at Page 6, line 35, to Page 7, line 7,
F).	The gravity fed elongated filter assembly being disposed relative to the container body so as to be in a flow stream of the unfiltered water as filtered water is poured out of the container body through the outlet so that the filtered water exiting through the outlet is simultaneously filtered (“freshly filtered,” Page 6, lines 3-7) as it is poured from the container body, as disclosed in Figure 4, and at Page 6, lines 3-7,
G).	The gravity fed elongated filter assembly including filter media (filter media of filter 34) that comprises an activated carbon textile material (see Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”), as disclosed at Figure 4 and at Page 6, lines 22-25, where the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon.”
Fish et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly’s filter media passing water “axially through” instead of the recited “radially through” (see Fish et al. Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), i.e., 
H).	(The filter media that comprises an activated carbon textile material) that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly and

O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material, i.e. the gravity fed elongated filter assembly’s filter media with the activated carbon textile material . . . .

While Fish et al. discloses “a cylindrical shell,” i.e. second section 44 in Figure 4, Fish et al. does not disclose:
N).	The cylindrical shell having a plurality of radial slots;

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell . . . .

However, Fish et al. does teach that, while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles. (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7)
Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) with an elongated filter assembly including textile filter media with activated carbon. (See Hull et al. Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (See above paragraph for what Fish et al. discloses about water pitchers and also, analogous water bottles) Hull et al. further teaches:
H).	(The filter media, i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], that comprises an activated carbon textile material) that has a cylindrical surface (cylindrical surface of non-woven fabric layer 290) to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b) and
O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material, where the annular cylindrically shaped activated carbon textile material includes pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118] and in Hull et al. Figures 32a-b . . . .
N).	The cylindrical shell (cylindrical shell of filter assembly 280) having a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280) (See Hull et al. Figures 32a-b);
O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, as shown for an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b) . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Fish et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), as taught by Hull et al. (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, such that Fish et al., in view of Hull et al., disclose:
H).	(The pleated filter media, covered with a non-woven fabric layer, comprises an activated carbon textile material) that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly and

N).	The cylindrical shell having a plurality of radial slots;

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material . . . .

since:
1).	Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed) (see two paragraphs up for what Fish et al. discloses about filter media in water pitchers and also, analogous water bottles); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
Fish et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated filter media with activated carbon textile material, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
J).	Wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material of the pleated filter media and

K).	The gravity fed elongated filter assembly has a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon;

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material having the open axial channel . . . 

O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system.

Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Fish et al., in view of Hull et al., disclose)  Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media (pleated filter medium 6) around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members (see Kott et al. Figures 1-4).
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
J).	Wherein the . . . elongated filter assembly (filter cartridge assembly 1) has a cylindrical inner core frame (supporting core assembly 16) wrapped with the pleated filter media (filter medium 6) (see Kott et al. Figures 1-4) and

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the . . . elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	. . . the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an . . . open axial channel of the cylindrical inner core frame+ . . . .

When the disclosed pleated textile filter media with activated carbon, taught by Fish et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Fish et al. (see Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter media is filter 34, which includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), in view of Hull et al., in view of Kott et al., disclose:
J).	Wherein the gravity fed elongated filter assembly (see above and Fish et al. Figure 4) has a cylindrical inner core frame (cylindrical inner core frame, as taught by Kott et al. in Figures 1-4, particularly Figure 2, tubular core 16) wrapped with the activated carbon textile material of the pleated filter media (filter media is Fish et al. Figure 4, filter 34, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], the same filter media disclosed by Fish et al. above) and

K).	The gravity fed elongated filter assembly has a cylindrical shell (cylindrical shell is Fish et al. Figure 4, second section 44, modified with radial slots as taught by Hull et al. in Figure 32a, radial slots of cage 160) receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon;

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed by Kott et al., see above J). for cylindrical inner core frame;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, having the open axial channel through the cylindrical inner core frame, as disclosed by J).-L). above . . . 

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system (see Fish et al. Figure 4 with the modifications of Hull et al. and Kott et al.), as disclosed by J).-M). above.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al., such that Fish et al., in view of Hull et al., in view of Kott et al., disclose:
J).	Wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material of the pleated filter media and

K).	The gravity fed elongated filter assembly has a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon;

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, having the open axial channel . . . 

O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, covered with a non-woven fabric layer, comprising an activated carbon textile material, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system.
since:
1).	Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Fish et al., in view of Hull et al., in view of Kott et al., disclose the claimed invention except for:
I).	The gravity fed elongated filter assembly . . . having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
I).	The gravity fed elongated filter assembly . . . having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM,

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the Combination, since the Combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12)
Additional Disclosures Include:
Claim 2 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.
Claim 3 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.
Claim 4 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
Claim 2 –wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.

Claim 3 – wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.

Claim 4 – wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the Combination, since the Combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12)
Claim 6 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.
Claim 7 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's elongated filter assembly:
Claim 6 – wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.

Claim 7 – wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since the Combination already discloses this (see Fish et al., Figure 4, elongated filter assembly is filter
34 and second section 44), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.
Claim 8 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 6, wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the elongated filter assembly (see Fish et al., elongated filter assembly is filter 34 and second section 44 in Figure 4, modified by Hull et al., modified by Kott et al.):
wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped,

as taught by Fish et al. in the Figure 3 embodiment, since Fish et al. states at Page 3, lines 22-26, that the two embodiments are “similar” embodiments.
Claim 9 – The Combination discloses the gravity filter-as-you-pour system of Claim 6, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is releasably attachable (via threaded portions 46 and 48, see Fish et al. Figure 4, and Page 6, line 35, to Page 7, line 7) to the lid (dispensing and filtering assembly 20, see Fish et al. Figure 4) at a location that is aligned with and below the outlet (spout 16, see Fish et al. Figure 4) such that a longitudinal axis of the elongated filter assembly is aligned with the outlet, at the passage through threaded portions 46 and 48, as disclosed in Fish et al. Figure 4, such that any water poured through the outlet passes through the elongated filter assembly so that water poured through the outlet is simultaneously filtered (“freshly filtered,” Page 6, lines 3-7) as it is poured from the container body (container 12), as disclosed in Fish et al. Figure 4, and at Page 6, lines 3-7.
Claim 10 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is releasably attachable to the container body (container 12), as disclosed in Fish et al. Figures 1 and 4.
Claim 11 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the filter-as-you-pour system (Fish et al. Figure 4, Page 6, lines 3-7) has a flow path configured to filter water only as water is poured out of the container body (container 12) and not as water enters the internal storage volume (unfiltered fluid reservoir 14) at the container, while the filter-as-you-pour system, including the container body, the lid (dispensing and filtering assembly 20), and the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) are assembled, since there is no prefilter shown in Fish et al. Figure 4 where the container body, lid, and elongated filter assembly is assembled.
Claim 13 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the outlet (spout 16, disclosed in Figure 4) is disposed in and through the lid (dispensing and filtering assembly 20), as disclosed in Fish et al. Figure 4 and Page 6, lines 3-7.
Claim 15 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots; the annular cylindrically shaped pleated filter modified by Kott et al. to be wrapped around a cylindrical inner core frame) is a gravity flow filter, since gravity is always present on Earth, and when the filter-as-you-pour system is tipped to pour, water flows out under gravitational force, and the (cylindrical) inner core frame (taught by Kott et al., as shown in Figures 1-4, particularly Figure 3, the cylindrical inner core frame supporting the disclosed pleated textile filter media, see Kott et al. 2:33-65) is operable to support the wrapped carbon textile material (see Fish et al. Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”) of the filter media (see Fish et al. Figure 4, filter 34 filter media) that is pleated (as taught by Hull et al. in Figure 32A).
The claims are directed to a device.
Regarding Claims 21 and 23 – Fish et al. discloses a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system since, “The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6), the gravity fed filter-as-you-pour system comprising:
A).	A container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14) without a separate reservoir, since there is only one reservoir in the container body, as disclosed in Figure 4;
B).	An unobstructed inlet (inlet is opening 17, disclosed in Figure 1) having a flow path directly into the internal storage volume of the container body and not through a reservoir, as disclosed in Figure 1;
C).	A gravity fed elongated filter assembly (gravity fed elongated filter assembly is filter 34 and second section 44) positioned within the internal storage volume of the container body, as disclosed in Figure 4,
D).	The gravity fed elongated filter assembly having . . .  an active carbon textile material (see Page 6, lines 22-25, the filter media comprising an activated carbon textile material is a “combination” of a “nonwoven material” and “granular activated carbon”)
H).	An outlet (spout 16, see Figure 4) spaced apart and separate from the unobstructed inlet (unobstructed inlet is opening 17, disclosed in Figure 1) such that unfiltered water flows separately into the unobstructed inlet and filtered water flows separately out of the outlet, as disclosed at Figure 1 for water flowing into the unobstructed inlet when the water pitcher is filled, and as disclosed at Figure 4 and Page 6, lines 3-7, where “the fluid outlet 40 is positioned adjacent to the spout 16 so that freshly filtered fluid may flow from the fluid outlet 40 through the spout 16,” the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44) coupled to the outlet (spout 16), as disclosed in Figure 4 and Page 6, lines 3-7;
I).	Wherein, when filling the water pitcher, any unfiltered water passing through the unobstructed inlet (unobstructed inlet is opening 17, disclosed in Figure 1) fills the internal storage volume (unfiltered fluid reservoir 14) of the container body (container 12) without passing through the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44), as shown in Figure 1 where there is no elongated filter assembly, and without passing through a reservoir that holds the unfiltered water (see above Rejection for Claim 21 where it is shown that the “container body defines an internal storage volume without a separate reservoir”), while the gravity fed filter-as-you-pour system as disclosed in Figure 4, including the container body (container 12) and elongated filter assembly (elongated filter assembly in filter 34 and second section 44) are disclosed as assembled;
J).	Wherein, when pouring water from the water pitcher, any filtered water passing through the outlet (spout 16) (axially) and through the gravity fed elongated filter assembly (elongated filter assembly is filter 34 and second section 44) to be simultaneously filtered as unfiltered water is poured (to be “freshly filtered” as the water flows “through the spout 16,” see Figure 4 and Page 6, lines 3-7) from the internal storage volume (unfiltered fluid reservoir 14) of the container body (container 12), while the gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7, see Rejection for Claim 21 preamble for “gravity fed”), including the container body and gravity fed elongated filter assembly are assembled, as disclosed in Figure 4 and at Page 6, lines 3-7.
Fish et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly’s filter media passing water “axially through” instead of the recited “radially through” (see Fish et al. Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), i.e.,
E).	The gravity fed elongated filter assembly having . . . an active carbon textile material forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material,

N).	Wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water.

While Fish et al. discloses “a cylindrical shell” (see Claim 23 below) i.e. second section 44 in Figure 4, Fish et al. does not disclose:
Claim 23 – wherein the elongated filter assembly further includes a cylindrical shell . . .  wherein the cylindrical shell defines a plurality of radial slots through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material.

J).	Wherein, when pouring water from the water pitcher, any filtered water passing through the outlet (see Fish et al. Figure 4, outlet is spout 16) enters radially into and through the gravity fed elongated filter assembly . . . .

However, Fish et al. does teach that, that while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles. (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7)
Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) with an elongated filter assembly including textile filter media with activated carbon. (See Hull et al. Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (See above paragraph for what Fish et al. discloses about water pitchers and also, analogous water bottles) Hull et al. further teaches:
E).	(The filter media, i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118], that comprises an activated carbon textile material) forming an outer cylindrical surface (cylindrical surface of non-woven fabric layer 290) of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material of the filter media of the elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b),
N).	Wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water, as disclosed in the previous Point E). above.
Claim 23 – wherein the elongated filter assembly further includes a cylindrical shell (cylindrical shell of filter assembly 280) . . .  wherein the cylindrical shell defines a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280) through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material, as disclosed in the previous Point E). above.
such that Fish et al., in view of Hull et al., disclose: 
J).	Wherein, when pouring water from the water pitcher, any filtered water passing through the outlet (see Fish et al. Figure 4, outlet is spout 16) enters radially into and through the gravity fed elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter; second section 44 modified by Hull et al. to include radial slots), via the radial slots of the cylindrical shell (radial slots of the cylindrical shell, as taught by Hull et al., i.e. Figures 32a-b, radial slots of cage 160 of cylindrical shell of filter assembly 280)
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Fish et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 21. D).), as taught by Hull et al. (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, such that Fish et al., in view of Hull et al., disclose:
E).	The gravity fed elongated filter assembly having . . . an active carbon textile material of the pleated filter media, covered with a non-woven fabric layer, forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material,

N).	Wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water,

Claim 23 – wherein the elongated filter assembly further includes a cylindrical shell . . .  wherein the cylindrical shell defines a plurality of radial slots through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material, and

J).	Wherein, when pouring water from the water pitcher, any filtered water passing through the outlet (see Fish et al. Figure 4, outlet is spout 16) enters radially into and through the gravity fed elongated filter assembly . . . .

since:
1).	Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed) (see two paragraphs up for what Fish et al. discloses about filter media in water pitchers and also, analogous water bottles); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
Fish et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated filter media with activated carbon textile material, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
D).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material of the pleated filter media . . . 

F).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with pleated filter media,

K).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

L).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame;

M).	Wherein the unfiltered water enters radially through the outer cylindrical surface of the activate carbon textile material of the pleated filter media, covered with a non-woven fabric layer, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the axial channel of the cylindrical inner core frame toward the outlet;

Claim 23 – wherein the elongated filter assembly further includes a cylindrical shell configured to receive the cylindrical inner core frame surrounded by the active carbon textile material of the pleated filter media.

Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Fish et al., in view of Hull et al., disclose) Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media (filter medium 6) around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members (see Kott et al. Figures 1-4).
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
F).	The . . . elongated filter assembly (filter cartridge assembly 1) having a cylindrical inner core frame (supporting core assembly 16) having an outer surface wrapped with pleated filter media (filter medium 6) (see Kott et al. Figures 1-4),

K).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

L).	. . . the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members and the plurality of circumferential support members of the cylindrical inner core frame.

When the disclosed pleated textile filter media with activated carbon, taught by Fish et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Fish et al. (see Figure 4, gravity fed elongated filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter media is filter 34, which includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), in view of Hull et al., in view of Kott et al., disclose:
D).	The gravity fed elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter, the pleated filter being the same textile filter media with activated carbon disclosed by Fish et al.; second section 44 modified by Hull et al. to include radial slots, to feed unfiltered water radially instead of axially) having a cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having an outer surface wrapped with an active carbon textile material of the pleated filter media (the Fish et al. active carbon textile fabric is a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25, the Fish et al. filter media being the filter media of filter 34, disclosed in Figure 4, the Fish et al. active carbon textile fabric modified as taught by Hull et al. into a pleated filter media of active carbon textile, see Hull et al. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]) . . . 

F).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with pleated filter media, as disclosed in D). above,

K).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly (filter cartridge assembly 1 with pleated filter medium 6) and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed in Kott et al. Figures 1-4;

L).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical core and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in D). F). and K). above;

Claim 23 – wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44; filter 34 modified by Hull et al. to be an annular cylindrically shaped pleated filter, with the Fish et al. filter media with the activated carbon textile material is the same filter media taught by Hull et al.; second section 44 modified by Hull et al. to include radial slots, to feed unfiltered water radially instead of axially) further includes a cylindrical shell (cylindrical shell, as taught by Hull et al. in Figures 32a-b, cylindrical shell of filter assembly 280) configured to receive the cylindrical inner core frame surrounded by the active carbon textile material of the pleated filter media (see Point D). above).

M).	Wherein the unfiltered water enters radially (via radial slots in cylindrical shell, see Claim 23 above) through the outer cylindrical surface of the activate carbon textile material of the pleated filter media (see Point D). above), and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6), and axially along the axial channel of the cylindrical inner core frame toward the outlet of the gravity-fed filter-as-you pour system, i.e. Fish et al. Figure 4, with the outlet at spout 16, when water is poured.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an axial channel, as taught by Kott et al., i.e.,
F).	The . . . elongated filter assembly (filter cartridge assembly 1) having a cylindrical inner core frame (supporting core assembly 16) having an outer surface wrapped with pleated filter media (filter medium 6) (see Kott et al. Figures 1-4),

K).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

L).	. . . the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner frame and the plurality of circumferential support members of the cylindrical inner core frame,

(See Kott et al. Figures 1-4, particularly Figure 3; and 2:33-65)

as taught by Kott et al., such that Fish et al., in view of Hull et al., in view of Kott et al., disclose:
D).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material of the pleated filter media . . . 

F).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with pleated filter media,

K).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

L).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame;

M).	Wherein the unfiltered water enters radially through the outer cylindrical surface of the activate carbon textile material of the pleated filter media, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the axial channel of the cylindrical inner core frame toward the outlet;

Claim 23 – wherein the elongated filter assembly further includes a cylindrical shell configured to receive the cylindrical inner core frame surrounded by the active carbon textile material of the pleated filter media . . . 

since:
1).	Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Fish et al., in view of Hull et al., in view of Kott et al., disclose the claimed invention except for:
G).	The elongated filter assembly having an exit flow rate of filtered water of at least 0.3GPM.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
G).	The elongated filter assembly having an exit flow rate of filtered water of at least 0.3GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to the Combination, since the Combination wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12)
Additional Disclosures Include:
Claim 23 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 21, wherein the elongated filter assembly (see Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44, having activated carbon textile material, the activated carbon textile material being a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25; the activated carbon textile material in the form of a pleated filter media, as taught by Hull et al. in Figure 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; the elongated filter assembly's cylindrical shell, i.e. second section 44, modified, as taught by Hull et al. in Figure 32a, where the cylindrical shell is the cylindrical shell of filter assembly 280, i.e. cage 160 with radial slots; and the activated carbon textile material in the form of a pleated filter media wrapped around a cylindrical inner core frame, as taught by Kott et al. in Figures 1-4, i.e., supporting core assembly 16) further includes a cylindrical shell (as taught by Hull et al.) configured to receive the cylindrical inner core frame (as taught by Kott et al.) surrounded by the active carbon textile material in the form of a pleated filter media, wherein the cylindrical shell defines a plurality of radial slots (as taught by Hull et al.) through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material, the water filtered and then poured from the outlet, i.e. spout 16, of the gravity fed filter-as-you-pour system, as disclosed in Fish et al. Figure 4.  (See Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; and cylindrical shell with radial slots is cylindrical shell of filter assembly 280, i.e. cage 160 with radial slots) (See Kott et al. Figures 1-4 for pleated filter media, i.e. pleated filter medium 6, wrapped around a cylindrical inner core frame, i.e., supporting core assembly 16)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., as applied to Claim 1 above, in further view of Cur et al.  Fish et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., are hereinafter known as the Combination.
The claims are directed to a device. The claim language is in bold-faced font.
Claim 12 -– The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, but does not teach wherein the inlet is disposed in and through the lid.
Claim 14 – The Combination discloses the gravity fed filter-as-you-pour system of Claim 1, but does not teach wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.
Like the Combination, Cur et al. discloses a filter-as-you-pour system. (See Conclusion section below for what Cur et al. discloses, particularly Cur et al. Figure 39) (See Rejection for Claim 1, for the Combination disclosing a lid, with an inlet and an outlet, on a container body, as part of the gravity fed filter-as-you-pour system, the gravity fed filter-as-you-pour system having an elongated filter assembly) Cur et al. further teaches:
Claim 12 -– wherein the inlet is disposed in and through the lid.

Claim 14 – wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.

(See Cur et al. Figure 39, shown below in the Conclusion section)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s inlet and outlet disposed through the lid, as taught by Cur et al., i.e.,
Claim 12 -– wherein the inlet is disposed in and through the lid.

Claim 14 – wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.

(See Cur et al. Figure 39, shown below in the Conclusion section)

as taught by Cur et al. in Figure 39 for an analogous filter-as-you-pour system, since Cur et al. shows in
Figures 38, 35, and 39, that such an arrangement allows the water to be prefiltered, as well as filtered-as-you- pour – but it doesn't have to be prefiltered.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., in view of Hull et al., in view of Kott et al.  Fish et al., in view of Hull et al., in view of Kott et al., are hereinafter known as Combination III.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 16 and 18-20 – Fish et al. discloses a gravity fed filter-as-you-pour system (Figure 4, Page 6, lines 3-7) configured to provide filtered water as water is poured from an outlet of the gravity fed filter-as-you-pour system since, “The filter is disposed between the fluid inlet and the fluid outlet so that fluid entering the fluid passageway through the fluid inlet must pass through the filter prior to exiting the fluid passageway via the fluid outlet” (see Abstract), and Fish et al. discloses a pump to assist the filter-as-you-pour system when the filter-as-you-pour system can no longer meet the functional limitation “gravity fed” (see Fish et al. Page 1, lines 22-32, Figure 4, pump assembly 24, and Page 3, lines 1-6), the gravity fed filter-as-you-pour system comprising:
A).	A container body (container 12) defining an internal storage volume (unfiltered fluid reservoir 14), wherein the container body does not include a separate reservoir for holding unfiltered water separate from the internal storage volume of the container body, since there is only one reservoir in the container body, as disclosed in Figure 4;
B).	A lid (dispensing and filtering assembly 20) that is releasably attachable over the container body, as disclosed in Figures 1 and 4,
C).	The lid (dispensing and filtering assembly 20) including (see Figure 4):
D).	An inlet (inlet is opening 17, disclosed in Figure 1) defining a fill path through which the unfiltered water may be directly introduced into the container body without passing through a filter and a reservoir, as disclosed in Figure 1;
E).	An outlet (spout 16, disclosed in Figure 4) through which the unfiltered water within the internal storage volume of the container body may be poured, such that the unfiltered water can be simultaneously filtered (via filter 34) as it is poured out of the container body to deliver filtered water through the outlet, as the filtered water is poured out of the container body through the outlet to become “freshly filtered water,” as disclosed at Page 6, lines 3-7, and Figure 4; and
F).	A vertically oriented gravity fed elongate filter assembly (vertically oriented elongate filter assembly is filter 34 and second section 44) releasably attachable (via threaded portions 46 and 48, see Page 6, line 35, to Page 7, line 7) to the lid (dispensing and filtering assembly 20) at a location that is aligned with and below the outlet (spout 16, disclosed in Figure 4) such that a longitudinal axis of the vertically oriented gravity fed elongate filter assembly is aligned with the outlet, at the passage through threaded portions 46 and 48, as shown in Figure 4, wherein all filtered water poured through the outlet passes through the vertically oriented gravity fed elongate filter assembly so that the filtered water poured through the outlet is simultaneously filtered (“freshly filtered,” Page 6, lines 3-7)) as it is poured from the internal storage body (unfiltered fluid reservoir 14) of the container body (container 12), as disclosed in Figure 4, and at Page 6, lines 3-7;
G).	Wherein the vertically oriented gravity fed elongate filter assembly (vertically oriented gravity fed elongate filter assembly is filter 34 and second section 44) has . . . a textile filter media (see Page 6, lines 22-25, a “combination” of a “nonwoven material” and “granular activated carbon”) and a cylindrical shell (second section 44) (See Figure 4).
Fish et al. discloses the claimed apparatus, except for the vertically oriented gravity fed elongate filter assembly’s textile filter media passing water axially through instead of the recited “radially through” (See Fish et al. Figure 4, vertically oriented gravity fed elongate filter assembly is filter 34 and second section 44; and see Page 6, lines 22-25, where filter 34 includes textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon”), i.e.,
H).	Wherein the vertically oriented gravity fed elongate filter assembly defines an outer cylindrical surface to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media to the unfiltered water radially entering the vertically oriented gravity fed elongate filter assembly.

While Fish et al. discloses “wherein the vertically oriented elongate filter assembly . . . has a cylindrical shell” (see Rejection for Claim 16. G). above), Fish et al. does not disclose:
K).	The cylindrical shell having a plurality of radial slots;

L).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media.

However, Fish et al. does teach that while the embodiments shown in the Drawings are water pitchers, the embodiments also include water bottles. (See Fish et al. Page 1, lines 10-12; and Page 2, lines 3-7)
Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) with a vertically oriented elongate filter assembly including textile filter media with activated carbon. (See Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed) (See above paragraph for what Fish et al. discloses about water pitchers and also, analogous water bottles) Hull et al. further teaches:
H).	Wherein the vertically oriented . . . elongate filter assembly (Figures 32A-B, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118], that comprises textile filter media) defines an outer cylindrical surface (cylindrical surface of non-woven fabric layer 290) to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media (textile filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]) to the unfiltered water radially entering the vertically oriented . . . elongate filter assembly (See Hull et al. Figures 32a-b);
K).	The cylindrical shell (cylindrical shell of filter assembly 280) having a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280) (See Hull et al. Figures 32a-b);
L).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media, as shown for an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Fish et al. filter media that comprises a textile filter media with activated carbon (see Rejection for Claim 16. G).), the same textile filter media to be pleated and covered with a non-woven fabric layer, as taught by Hull et al. (the textile filter media with activated carbon, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the textile filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, such that Fish et al., in view of Hull et al., disclose:
H).	Wherein the vertically oriented gravity fed elongate filter assembly (see Fish et al. Figure 4, filter 34 and second section 44) defines an outer cylindrical surface to radially pass the unfiltered water through and presents a cylindrical surface of the covered, pleated textile filter media, as taught by Hull et al., to the unfiltered water radially entering (via radial slots in the cylindrical shell, see K). below) the vertically oriented gravity fed elongate filter assembly;

K).	The cylindrical shell (see Fish et al. Figure 4, second section 44) having a plurality of radial slots, as taught by Hull et al.

L).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media,

since:
1).	Like Fish et al., Hull et al. discloses a water bottle (see Hull et al. Abstract) including textile filter media with activated carbon (see Hull et al. Figures 32A-B, and [0117]-[0122], particularly [0118] where the textile filter media with activated carbon is disclosed) (see two paragraphs up for what Fish et al. discloses about filter media in water pitchers and also, analogous water bottles); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Fish et al., since one of Fish et al.’s stated objectives is to construct a filter-as-you-pour system that “can filter and dispense water quickly” (see Fish et al. Page 1, lines 10-12).
Fish et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated filter media with activated carbon textile material, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
G).	. . . a cylindrical inner core frame surrounded by a pleated filter media . . . 

I).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame;

J).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame;

M).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet.

Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Fish et al., in view of Hull et al., disclose) Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter." (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members.
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
G).	. . . a cylindrical inner core frame (supporting core assembly 16) surrounded by a pleated filter media (filter medium 6) (see Kott et al. Figures 1-4) . . . 

I).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame, as disclosed in G). above;

J).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in G). and I) above;

M).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet, as disclosed in G). I). and J). above.

When the disclosed pleated textile filter media with activated carbon, taught by Fish et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Fish et al., in view of Hull et al., in view of Kott et al., disclose:
G).	Wherein the vertically oriented gravity fed elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell, as modified by Hull et al. with a pleated filter media and covering disclosed in Figures 32a-b, as modified by Hull et al. with the radial slots in the cylindrical shell disclosed in Figures 32a-b, as modified by Kott et al. with a cylindrical inner core frame surrounded by the pleated filter media, as disclosed in Figures 1-4) has a cylindrical inner core frame, surrounded by a textile filter media sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell, since the cylindrical shell with the radial slots encloses the textile filter media, and the cylindrical inner core frame is surrounded by the pleated textile filter media;
I).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members of the cylindrical inner core frame, connected to the plurality of axial support members of the cylindrical inner core frame, to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame, as disclosed in G). above;

J).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in G). and I). above;

M).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system, i.e. Fish et al. Figure 4, with the outlet at spout 16.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel leading to an outlet, as taught by Kott et al., i.e.,
G).	. . . a cylindrical inner core frame (supporting core assembly 16) surrounded by a pleated filter media (filter medium 6) (see Kott et al. Figures 1-4) . . . 

I).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame.

as taught by Kott et al., such that Fish et al., in view of Hull et al., in view of Kott et al., disclose:
G).	Wherein the vertically oriented gravity fed elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell; as modified by Hull et al. with a pleated filter media and non-woven fabric layer disclosed in Figures 32a-b; as modified by Hull et al. with the radial slots in the cylindrical shell disclosed in Figures 32a-b, the radial slots for radial flow through the filter assembly; and as modified by Kott et al. with a cylindrical inner core frame surrounded by the pleated filter media, as disclosed in Figures 1-4) has a cylindrical inner core frame surrounded by a textile filter media (textile filter media is Fish et al. filter 34 with textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25; and Hull et al. discloses the same textile filter media, i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]) and a cylindrical shell sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell;

I).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) as having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame, as disclosed in above paragraph;

J).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in above paragraph;

M).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet, as disclosed in above paragraph.

since:
1).	Like Fish et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Fish et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Additional Disclosures Include:
Claim 18 – Combination III discloses the gravity fed filter-as-you-pour system of Claim 16, wherein textile filter media (textile filter media is Fish et al. filter 34 with textile filter media as a “combination” of a “nonwoven material” and “granular activated carbon,” see Page 6, lines 22-25; and Hull et al. discloses the same textile filter media, i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; the textile filter media of Fish et al. modified with pleating and a non-woven fabric layer, as taught by Hull et al. in Figures 32a-b) of the vertically oriented elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell; as modified by Hull et al. with a pleated filter media and non-woven fabric layer disclosed in Figures 32a-b; as modified by Hull et al. with the radial slots in the cylindrical shell disclosed in Figures 32a-b, the radial slots for radial flow through the filter assembly; and as modified by Kott et al. with a cylindrical inner core frame surrounded by the pleated filter media, as disclosed in Figures 1-4) comprises an activated carbon textile material that presents a cylindrical surface to a stream of water, since the flow through the vertically oriented elongate filter assembly is radial, and the cylindrical surface of the modified activated carbon textile material is the non-woven fabric layer 290 taught by Hull et al. in Figures 32a-b.
Claim 19 – Combination III discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.
Claim 20 – Combination III discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination III's elongated filter assembly:
Claim 19 – wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.

Claim 20 – wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since Combination III already discloses this (see Fish et al., Figure 4, vertically oriented elongated filter assembly is filter 34 and second section 44), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., in view of Hull et al., in view of Kott et al., as applied to Claim 16 above, in further view of Parekh et al.  Fish et al., in view of Hull et al., in view of Kott et al., are hereinafter known as Combination III.
Claim 17 – Combination III discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly (vertically oriented gravity fed elongate filter assembly is Fish et al. filter 34, i.e. filter media, and second section 44, i.e. cylindrical shell, with a textile filter media of a “combination” of a “nonwoven material” and “granular activated carbon” see Page 6, lines 22-25; the Fish et al. textile filter media, the same textile filter media taught by Hull et al., the Fish et al. textile filter media modified by Hull et al. to be pleated and covered with a cylindrical non-woven fabric layer; the Fish et al. cylindrical shell modified by Hull et al., to include radial slots for radial flow of unfiltered water through the disclosed cylindrical shell and the disclosed textile filter media; the disclosed textile filter media which is pleated, surrounding a cylindrical inner core frame as taught by Kott et al.) has an exit flow rate of water as water is poured from the container body (container 12) through the outlet (spout 16) (see Fish et al. Figure 4), but does not teach:
wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet, of at least 0.3 GPM.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed vertically oriented gravity fed elongate filter assembly:
wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet, of at least 0.3 GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to Combination III, since Combination III wants to “dispense water quickly.” (See Fish et al. Page 1, lines 10-12)

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fish et al., in view of Hull et al., in view of Kott et al., as applied to Claim 16 above, in further view of Cur et al.  Fish et al., in view of Hull et al., in view of Kott et al., are hereinafter known as Combination III.
The claim is directed to a device.  The claim language is in bold-faced font.
Regarding Claim 22 – Combination III discloses the gravity fed filter-as-you-pour system of Claim 16, but does not teach wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled.
Like Combination III, Cur et al. discloses a filter-as-you-pour system. (See Conclusion section below for what Cur et al. discloses, particularly Cur et al. Figure 39) (See Rejection for Claim 16, for Combination III disclosing a lid, with an inlet and an outlet, on a container body, as part of the filter-as-you-pour system, the filter-as-you-pour system having an elongated filter assembly, i.e. the previously recited vertically oriented gravity fed elongate filter assembly) Cur et al. further teaches:
wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled. (See Cur et al. Figure 39, shown below in the Conclusion section)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct Combination llI’s inlet and outlet disposed through the lid, as taught by Cur et al., i.e.,
wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled,

as taught by Cur et al. in Figure 39 for an analogous filter-as-you-pour system, since Cur et al. shows in Figures 38, 35, and 39, that such an arrangement allows the water to be prefiltered, as well as filtered-as-you- pour – but it doesn't have to be prefiltered.

Claims 1-4, 6-7, 9-15, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al. (US-9511315-B2, Dec. 6, 2016, filed Dec. 3, 2013), in view of Hull et al., in view of Kott et al., in view of Parekh et al.  Cur et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., are hereinafter known as Combination II.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 1-4, 6-7, and 9-15 – Cur et al. discloses a gravity fed filter-as-you-pour system (Figure 39) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system, as disclosed in Figure 39 by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines, the gravity fed filter-as-you-pour system comprising:

    PNG
    media_image2.png
    633
    741
    media_image2.png
    Greyscale

A).	A container body (see Cur et al. annotated Figure 39 above) defining an internal storage volume (see Cur et al. annotated Figure 39 above) for holding unfiltered water, the container body does not include a separate reservoir for holding the unfiltered water separate from the internal storage volume of the container body, as disclosed in the Cur et al. annotated Figure 39 above;  
B).	A lid (see Cur et al. annotated Figure 39 above) that is releasably attachable over the container body, as disclosed at 9:1-10;
C).	The gravity fed filter-as-you-pour system comprising an inlet (see Cur et al. annotated Figure 39 above) defining a fill path configured to allow the unfiltered water to be directly introduced into the internal storage volume of the container body without passing through a filter and a reservoir, as disclosed in the Cur et al. annotated Figure 39 above;
D).	The gravity fed filter-as-you-pour system comprising an outlet (see Cur et al. annotated Figure 39 above) through which the unfiltered water within the internal storage volume of the container body may be poured and simultaneously filtered (via the gravity fed elongated filter assembly, see Cur et al. annotated Figure 39 above) to provide filtered water out the outlet, as disclosed in the Cur et al. annotated Figure 39 above;
E).	A gravity fed elongated filter assembly (see Cur et al. annotated Figure 39 above) attachable to at least one of the lid or the container body, i.e. attachable to the lid as disclosed in Cur et al. annotated Figure 39 above,
F).	The gravity fed elongated filter assembly being disposed relative to the container body so as to be in a flow stream of the unfiltered water as filtered water is poured out of the container body through the outlet so that the filtered water exiting through the outlet is simultaneously filtered as it is poured from the container body, as disclosed in Cur et al. annotated Figure 39 above,
G).	The gravity fed elongated filter assembly including filter media (filter media of gravity fed elongated filter assembly disclosed in Cur et al. annotated Figure 39 above) that comprises an activated carbon textile material (activated carbon textile material disclosed as “fabric material” which is “impregnated” with “activated carbon particles,” as disclosed at 8:21-35).
Cur et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly’s filter media passing water “axially through” instead of the recited “radially through” (see Cur et al. annotated Figure 39 above; and 8:21-35, where the gravity fed elongated filter assembly includes filter media that comprises an activated carbon textile material, disclosed as “fabric material” which is “impregnated” with “activated carbon particles”), i.e., 
H).	(The filter media that comprises an activated carbon textile material) that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly and

O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material, i.e. the gravity fed elongated filter assembly’s filter media with the activated carbon textile material . . . .

Cur et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly having a cylindrical shell, i.e.
N).	The cylindrical shell having a plurality of radial slots;

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell . . . .

However, Cur et al. discloses a vessel for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon.  (See Cur et al. Figure 39, 3:45-48 and 13:13-20 for the vessel for water with a replaceable filter; the replaceable filter in the form of the gravity fed elongated filter assembly, i.e. see Figure 39 above, with filter media that comprises an activated carbon textile material in the form of a “fabric material” which is “impregnated” with “activated carbon particles,” see 8:21-35)
Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon. (See Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (See above paragraph for what Cur et al. discloses) Hull et al. further teaches:
H).	(The filter media, i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118], that comprises an activated carbon textile material) that has a cylindrical surface (cylindrical surface of non-woven fabric layer 290) to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly (Figures 32a-b, filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]), via the openings in cage 160, as shown in an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b) and
O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material, where the annular cylindrically shaped activated carbon textile material includes pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118] and in Hull et al. Figures 32a-b . . . .
N).	The cylindrical shell (cylindrical shell of filter assembly 280) having a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280) (See Hull et al. Figures 32a-b);
O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, as shown for an analogous filter assembly 156 in Figure 27 (see [0122]) (See Hull et al. Figures 32a-b) . . . .
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Cur et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), as taught by Hull et al. for the same activated carbon textile material (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, such that Cur et al., in view of Hull et al., disclose:
H).	(The filter media comprises an activated carbon textile material) that has a cylindrical surface to the flow stream of the unfiltered water radially entering the gravity fed elongated filter assembly and

N).	The cylindrical shell having a plurality of radial slots;

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material . . . .

since:
1).	Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon (see Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (see above paragraph for what Cur et al. discloses); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Cur et al., since Cur et al. is seeking a “filter material” with “a fast flow nature” (see Cur et al. 10:9-13).     
Cur et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated filter media with activated carbon textile material, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
J).	Wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material of the pleated filter media and

K).	The gravity fed elongated filter assembly has a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon;

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material having the open axial channel . . . 

O).	Wherein the unfiltered water flows . . . radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system.

Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Cur et al., in view of Hull et al., disclose)  Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members.
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
J).	Wherein the . . . elongated filter assembly (filter cartridge assembly 1) has a cylindrical inner core frame (tubular core 16) wrapped with the pleated filter media (filter medium 6), as disclosed in Kott et al. Figures 1-4 and

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed in J). above;

M).	The pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an . . . open axial channel, as disclosed in J). and L). above . . . .

When the disclosed pleated textile filter media with activated carbon, taught by Cur et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Cur et al., in view of Hull et al., in view of Kott et al., disclose:
J).	Wherein the gravity fed elongated filter assembly (the Cur et al. gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the gravity fed elongated filter assembly with the Cur et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), the same filter media, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]), has a cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) wrapped with the activated carbon textile material of the pleated filter media of the gravity fed elongated filter assembly, and

K).	The gravity fed elongated filter assembly has a cylindrical shell (cylindrical shell with radial slots as taught by Hull et al. in Figure 32a, cage 160 with radial slots) receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon, as disclosed Hull et al. Figures 32a-b;

L).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly (analogous to filter medium 6, see Kott et al. Figures 1-4) and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed by Kott et al. Figures 1-4, and J). above for the gravity fed elongated filter assembly;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material having the open axial channel through the cylindrical inner core frame, as disclosed in J). and L). above . . . 

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system (see Cur et al., annotated Figure 39 above, with the modifications of Hull et al. and Kott et al.), as disclosed in J).-M). above.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al., i.e.,
J).	Wherein the . . . elongated filter assembly has a cylindrical inner core frame wrapped with the pleated filter media and

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the . . . elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	The pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an . . . open axial channel . . . .

(See Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6; and 2:33-65)

as taught by Kott et al., such that Cur et al., in view of Hull et al., in view of Kott et al., disclose:
J).	Wherein the gravity fed elongated filter assembly has a cylindrical inner core frame wrapped with the activated carbon textile material of the pleated filter media of the gravity fed elongated filter assembly, and

K).	The gravity fed elongated filter assembly has a cylindrical shell receiving the cylindrical inner core frame with the activated carbon textile material of the pleated filter media wrapped thereon;

L).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the gravity fed elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

M).	The activated carbon textile material of the pleated filter media wrapped around and on the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame to form an annular cylindrically shaped carbon textile material of the pleated filter media covered with the cylindrically shaped non-woven fabric layer, having the open axial channel through the cylindrical inner core frame . . . 

O).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, and radially through the annular cylindrically shaped activated carbon textile material of the pleated filter media covered with the cylindrically shaped non-woven fabric layer, and the filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame, toward the outlet of the gravity fed filter-as-you-pour system.

since:
1).	Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Cur et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Cur et al., in view of Hull et al., in view of Kott et al., disclose the claimed invention except for:
I).	The gravity fed elongated filter assembly . . . having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
I).	The gravity fed elongated filter assembly . . . having an exit flow rate through the gravity fed elongated filter assembly and poured from the outlet of at least 0.3 GPM,

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to Combination II, since Combination II seeks a “filter material” with “a fast flow nature.”  (See Cur et al. 10:9-13)
Additional Disclosures Include:
Claim 2 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.
Claim 3 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.
Claim 4 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
Claim 2 –wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 2 GPM.

Claim 3 – wherein the elongated filter assembly has an exit flow rate of from about 0.3 GPM to about 1 GPM.

Claim 4 – wherein the elongated filter assembly has an exit flow rate of from about 0.5 GPM to about 0.8 GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to Combination II, since Combination II seeks a “filter material” with “a fast flow nature.”  (See Cur et al. 10:9-13)
Claim 6 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.
Claim 7 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s elongated filter assembly:
Claim 6 – wherein the elongated filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the elongated filter assembly having a length to width ratio of at least 1:1.

Claim 7 – wherein the elongated filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since Combination II already discloses this (see Cur et al. annotated Figure 39 above, with the Cur et al. elongated filer assembly replaced by that taught by Cur et al., i.e. in Figures 32a-b, filter assembly 280), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.
Claim 9 – Combination II discloses the gravity filter-as-you-pour system of Claim 6, wherein the elongated filter assembly (the Cur et al. gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the gravity fed elongated filter assembly with the Cur et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]; the Cur et al. gravity fed elongated filter assembly having a cylindrical shell with radial slots, as taught by Hull et al. in Figure 32a, cage 160 with radial slots; the disclosed pleated filter media modified by Kott et al. to be wrapped around a cylindrical inner core frame, see Kott et al. Figure 2, tubular core 16) is releasably attachable (see Cur et al. 13:13-20) to the lid (see Cur et al. annotated Figure 39 above) at a location that is aligned with and below the outlet (see Cur et al. annotated Figure 39 above) such that a longitudinal axis of the elongated filter assembly is aligned with the outlet, as disclosed in Cur et al. annotated Figure 39 above, such that any water poured through the outlet passes through the elongated filter assembly so that water poured through the outlet is simultaneously filtered as it is poured from the container body (see Cur et al. annotated Figure 39 above), as disclosed in Cur et al. annotated Figure 39 above.
Claim 10 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly (the Cur et al. gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the gravity fed elongated filter assembly with the Cur et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]; the Cur et al. gravity fed elongated filter assembly having a cylindrical shell with radial slots, as taught by Hull et al. in Figure 32a, cage 160 with radial slots; the disclosed pleated filter media modified by Kott et al. to be wrapped around a cylindrical inner core frame, see Kott et al. Figure 2, tubular core 16) is releasably attachable to the container body (see Cur et al. annotated Figure 39 above), “to allow for replacement of the water filter” as disclosed at Cur et al. 13:13-20.
Claim 11 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the filter-as-you-pour system (see Cur et al. annotated Figure 39 above) has a flow path configured to filter water only as water is poured out of the container body and not as water enters the internal storage volume at the container, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled, as disclosed in Cur et al. annotated Figure 39 by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines.
Claim 12 -– Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the inlet is disposed in and through the lid, as disclosed in Cur et al. annotated Figure 39 above.
Claim 13 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the outlet is disposed in and through the lid, as disclosed in Cur et al. annotated Figure 39 above.
Claim 14 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 1, wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out of the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled, as disclosed in Cur et al. annotated Figure 39 above by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines.
Claim 15 – Combination discloses the gravity fed filter-as-you-pour system of Claim 1, wherein the elongated filter assembly is a gravity flow filter, since gravity is always present on Earth, and when the filter-as-you-pour system is tipped to pour, water flows out under gravitational force, and the (cylindrical) inner core frame (taught by Kott et al., as shown in Figures 1-4, particularly Figure 3, the cylindrical inner core frame supporting the disclosed pleated textile filter media, see Kott et al. 2:33-65) is operable to support the wrapped carbon textile material of the elongated filter assembly (the Cur et al. gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the gravity fed elongated filter assembly with the Cur et al. filter media that comprises an activated carbon textile material (see Rejection for Claim 1. G).), modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]; the Cur et al. gravity fed elongated filter assembly having a cylindrical shell with radial slots, as taught by Hull et al. in Figure 32a, cage 160 with radial slots; the disclosed pleated filter media modified by Kott et al. to be wrapped around a cylindrical inner core frame, see Kott et al. Figure 2, tubular core 16), since the cylindrical inner core frame, as taught by Kott et al. (see Kott et al., the cylindrical inner core frame includes tubular core 16, as disclosed in Figures 1-4, particularly Figure 3) is operable to support the disclosed pleated textile filter media (see Kott et al. 2:33-65), i.e. the pleated wrapped carbon textile material of Combination II’s elongated filter assembly.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 21 and 23 – Cur et al. discloses a gravity fed filter-as-you-pour system (Figure 39) configured to provide filtered water poured from an outlet of the gravity fed filter-as-you-pour system, as disclosed in Figure 39 by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines, the gravity fed filter-as-you-pour system comprising:
A).	A container body (see Cur et al. annotated Figure 39 above) defining an internal storage volume (see Cur et al. annotated Figure 39 above) without a separate reservoir, as disclosed in the Cur et al. annotated Figure 39 above;
B).	An unobstructed inlet (see Cur et al. annotated Figure 39 above) having a flow path directly into the internal storage volume of the container body and not through a reservoir, as disclosed in the Cur et al. annotated Figure 39 above;
C).	A gravity fed elongated filter assembly (see Cur et al. annotated Figure 39 above) positioned within the internal storage volume of the container body, as disclosed in the Cur et al. annotated Figure 39 above,
D).	The gravity fed elongated filter assembly having . . . an active carbon textile material (activate carbon textile material disclosed as “fabric material” which is “impregnated” with “activated carbon particles,” as disclosed at Cur et al. 8:21-35),
F).	An outlet (see Cur et al. annotated Figure 39 above) spaced apart and separate from the unobstructed inlet such that unfiltered water flows separately into the unobstructed inlet and filtered water flows separately out of the outlet, the gravity fed elongated filter assembly coupled to the outlet, as disclosed in the Cur et al. annotated Figure 39 above;
G).	Wherein any unfiltered water passing through the unobstructed inlet fills the internal storage volume of the container body without passing through the gravity fed elongated filter assembly and a reservoir, while the gravity fed filter-as-you-pour system, including the container body and elongated filter assembly are assembled, as disclosed in the Cur et al. annotated Figure 39 above;
H).	Wherein any filtered water passing through the outlet enters axially into and through the gravity fed elongated filter assembly to be simultaneously filtered as unfiltered water is poured from the internal storage volume of the container body, while the gravity fed filter-as-you-pour system, including the container body and gravity fed elongated filter assembly are assembled, as disclosed in the Cur et al. annotated Figure 39 above.
Cur et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly’s filter media passing water “axially through” instead of the recited “radially through” (see Cur et al. annotated Figure 39 above; and 8:21-35, where the gravity fed elongated filter assembly includes filter media that comprises an activated carbon textile material, disclosed as “fabric material” which is “impregnated” with “activated carbon particles”), i.e., 
Claim 23 – wherein the gravity fed elongated filter assembly further includes a cylindrical shell . . . wherein the cylindrical shell defines a plurality of radial slots through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material.

K).	Wherein the unfiltered water enters radially through the outer cylindrical surface of the activate carbon textile material of the gravity fed elongated filter assembly, and

M).	Wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water.

D).	The gravity fed elongated filter assembly . . . forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material,

H).	Wherein any filtered water passing through the outlet enters radially into and through the gravity fed elongated filter assembly . . . 

However, Cur et al. discloses a vessel for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon.  (See Cur et al. Figure 39, 3:45-48 and 13:13-20 for the vessel for water with a replaceable filter; the replaceable filter in the form of the gravity fed elongated filter assembly, i.e. see Figure 39 above, with filter media that comprises an activated carbon textile material in the form of a “fabric material” which is “impregnated” with “activated carbon particles,” see 8:21-35)
Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon. (See Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (See above paragraph for what Cur et al. discloses) Hull et al. further teaches:
Claim 23 – wherein the elongated filter assembly (filter assembly 280) further includes a cylindrical shell (cylindrical shell of filter assembly 280) . . . wherein the cylindrical shell defines a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280) through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material (filter assembly 280, including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118]) (See Hull et al. Figures 32a-b).

K).	Wherein the unfiltered water enters radially through the outer cylindrical surface of the activate carbon textile material of the elongated filter assembly, as shown for an analogous filter assembly 156 in Figure 27 (see Hull et al. [0122]) (See Hull et al. Figures 32a-b), and

M).	Wherein the outer cylindrical surface of the active carbon textile material presents a curved surface and not a planar surface to a flow of the unfiltered water since the active carbon textile material is “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118] (see Hull et al. Figures 32a-b).

With the addition of the cylindrical shell with radial slots enclosing the pleated active carbon textile material covered with a non-woven fabric layer, Cur et al., in view of Hull et al., disclose radial flow through the gravity fed elongated filter assembly, i.e.,
D).	The gravity fed elongated filter assembly . . . forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material,

H).	Wherein any filtered water passing through the outlet, of the gravity fed filter-as-you-pour system, enters radially into and through the gravity fed elongated filter assembly . . . 

One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Cur et al. filter media that comprises an activate carbon textile material (see Rejection for Claim 21. D).), to be pleated and covered with a non-woven fabric layer, as taught by Hull et al., for the same activate carbon textile material (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, 
Claim 23 – wherein the gravity fed elongated filter assembly further includes a cylindrical shell . . . wherein the cylindrical shell defines a plurality of radial slots through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material of the pleated filter media covered with the cylindrically shaped non-woven fabric layer.

K).	Wherein the unfiltered water enters radially through the outer cylindrical surface of the activate carbon textile material of the pleated filter media covered with the cylindrically shaped non-woven fabric layer, of the elongated filter assembly, and

M).	Wherein the outer cylindrical surface of the active carbon textile material, of the pleated filter media covered with the cylindrically shaped non-woven fabric layer, presents a curved surface and not a planar surface to a flow of the unfiltered water.

as taught by Hull et al., such that Cur et al., in view of Hull et al., disclose:
D).	The gravity fed elongated filter assembly . . . forming an outer cylindrical surface of the active carbon textile material to pass water radially through the outer cylindrical surface of the active carbon textile material, of the pleated filter media covered with the cylindrically shaped non-woven fabric layer, of the elongated filter assembly,

H).	Wherein any filtered water passing through the outlet, of the gravity fed filter-as-you-pour system, enters radially into and through the gravity fed elongated filter assembly . . . 

since:
1).	Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon (see Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (see above paragraph for what Cur et al. discloses); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Cur et al., since Cur et al. is seeking a “filter material” with “a fast flow nature” (see Cur et al. 10:9-13).
Cur et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated filter media with activated carbon textile material, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
I).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame;

J).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame;

D).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material . . . 

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system.

Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Cur et al., in view of Hull et al., disclose)  Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members.
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
I).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly (filter cartridge assembly 1 with pleated filter medium 6) and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed in Kott et al. Figures 1-4;

J).	The pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in Kott et al. Figures 1-4.

When the disclosed pleated textile filter media with activated carbon, taught by Cur et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Cur et al., in view of Hull et al., in view of Kott et al., disclose:
D).	The gravity fed elongated filter assembly (gravity fed elongate filter assembly, see Cur et al. annotated Figure 39 above, that comprises an activated carbon textile material disclosed as “fabric material” which is “impregnated” with “active carbon particles,” as disclosed at 8:21-35; the same textile filter media taught by Hull et al., the Cur et al. textile filter media modified by Hull et al. to be pleated and covered with a cylindrical non-woven fabric layer; a cylindrical shell added, the cylindrical shell having radial slots as taught by Hull et al., for radial flow of unfiltered water through the disclosed cylindrical shell and the disclosed filter media with activated carbon textile material; the disclosed filter media with activated carbon textile material which is pleated, surrounding a cylindrical inner core frame as taught by Kott et al.) having a cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having an outer surface wrapped with the activated carbon textile material . . . 

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system (see Cur et al. annotated Figure 39 above for outlet of gravity fed filter-as-you-pour system), when water is poured.

J).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, because of “the gravity fed elongated filter . . . having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material” (see D). above).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al., i.e.,
I).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the elongated filter assembly (filter cartridge assembly 1 with pleated filter medium 6) and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings and an open axial channel in the cylindrical inner core frame, as disclosed in Kott et al. Figures 1-4;

J).	The pleated filter media (filter medium 6) wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in Kott et al. Figures 1-4.

as taught by Kott et al., such that Cur et al., in view of Hull et al., in view of Kott et al., disclose:
D).	The gravity fed elongated filter assembly having a cylindrical inner core frame having an outer surface wrapped with an active carbon textile material . . . 

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system, when water is poured,

J).	The activated carbon textile material of the pleated filter media wrapped around and on an outer surface formed by the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame,

since:
1).	Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Cur et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Cur et al., in view of Hull et al., in view of Kott et al., disclose the claimed invention except for:
E).	The elongated filter assembly having an exit flow rate of filtered water of at least 0.3GPM.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
E).	The elongated filter assembly having an exit flow rate of filtered water of at least 0.3GPM.

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to Combination II, since Combination II seeks a “filter material” with “a fast flow nature.”  (See Cur et al. 10:9-13)
Additional Disclosures Include:
Claim 23 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 21, wherein the elongated filter assembly (elongated filter assembly, see Cur et al. annotated Figure 39 above, that comprises an activated carbon textile material disclosed as “fabric material” which is “impregnated” with “active carbon particles,” as disclosed at 8:21-35; the same textile filter media taught by Hull et al., the Cur et al. textile filter media modified by Hull et al. to be pleated and covered with a cylindrical non-woven fabric layer; a cylindrical shell added, the cylindrical shell having radial slots as taught by Hull et al., for radial flow of unfiltered water through the disclosed cylindrical shell and the disclosed filter media with activated carbon textile material; the disclosed filter media with activated carbon textile material which is pleated, surrounding a cylindrical inner core frame as taught by Kott et al.) further includes a cylindrical shell (as taught by Hull et al.) configured to receive the cylindrical inner core frame (as taught by Kott et al.) surrounded by the active carbon textile material in the form of pleated filter media, wherein the cylindrical shell defines a plurality of radial slots (as taught by Hull et al.) through a curved sidewall of the cylindrical shell to allow water to pass through the curved sidewall of the cylindrical shell and the outer cylindrical surface of the active carbon textile material, to filter the water and then pour the water from the outlet of the gravity fed filter-as-you-pour system, as disclosed in Cur et al. annotated Figure 39 above.  (See Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]; and cylindrical shell with radial slots is cylindrical shell of filter assembly 280, i.e. cage 160 with radial slots) (See Kott et al. Figures 1-4 for pleated filter media, i.e. pleated filter medium 6, wrapped around a cylindrical inner core frame, i.e., tubular core 16)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cur et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., as applied to Claim 6 above, in further view of Fish et al.  Cur et al., in view of Hull et al., in view of Kott et al., in view of Parekh et al., are hereinafter known as Combination II.
The claim is directed to a device.  The claim language is in bold-faced font.
Claim 8 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 6, but does not teach wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped.
Fish et al. and Cur et al. disclose analogous filter-as-you-pour systems (see first figure above where this is shown).  Cur et al., in view of Hull et al., disclose the elongated filter assembly is cylinder-shaped.  (Cur et al. elongated filter assembly, see annotated Cur et al. Figure 39 above, modified as disclosed in Hull et al. Figures 32A-B)  Fish et al. discloses an elongated filter assembly (see first figure above, Fish et al. Figure 4, elongated filter assembly is filter 34 and second section 44, with passageway 36) that, in the Figure 4 embodiment is cylinder-shaped, and in the Figure 3 embodiment, includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent-shaped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s elongated filter assembly:
wherein the elongated filter assembly is cylinder-shaped (as is disclosed by Cur et al., in view of Hull et al., see above paragraph), or

wherein the elongated filter assembly includes a transverse cross-section that is generally 4-sided, wherein one of the sides of the 4-sided cross-section is crescent shaped,

as taught by Fish et al. in the Figure 4 and Figure 3  embodiments, respectively, since Fish et al. states at Page 3, lines 22-26, that the two embodiments, with their two elongated filter assembly shapes, are “similar” embodiments.  Absent persuasive evidence that a particular shape is significant, the shape is a matter of choice – and Fish et al. clearly discloses that two elongated filter assembly shapes are “similar.” 

Claims 16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cur et al., in view of Hull et al., in view of Kott et al.  Cur et al., in view of Hull et al., in view of Kott et al., are hereinafter known as Combination IV.
The claims are directed to a device.  The claim language is in bold-faced font.
Regarding Claims 16, 18-20, and 22 – Cur et al. discloses a gravity fed filter-as-you-pour system (Figure 39) configured to provide filtered water as water is poured from an outlet of the gravity fed filter-as-you-pour system, as disclosed in Figure 39 by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines, the gravity fed filter-as-you-pour system comprising:
A).	A container body (see Cur et al. annotated Figure 39 above) defining an internal storage volume (see Cur et al. annotated Figure 39 above), wherein the container body does not include a separate reservoir for holding unfiltered water separate from the internal storage volume of the container body, as disclosed in the Cur et al. annotated Figure 39 above;
B).	A lid (see Cur et al. annotated Figure 39 above) that is releasably attachable over the container body, as disclosed at 9:1-10, the lid including:
C).	An inlet (see Cur et al. annotated Figure 39 above) defining a fill path through which the unfiltered water may be directly introduced into the container body without passing through a filter and a reservoir, as disclosed in the Cur et al. annotated Figure 39 above;
D).	An outlet (see Cur et al. annotated Figure 39 above) through which the unfiltered water within the internal storage volume of the container body may be poured, such that the unfiltered water can be simultaneously filtered (via the gravity fed elongated filter assembly, see Cur et al. annotated Figure 39 above) as it is poured out of the container body to deliver filtered water through the outlet; and 
E).	A vertically oriented gravity fed elongate filter assembly (see Cur et al. annotated Figure 39 above) releasably attachable (see Cur et al. 13:13-20) to the lid (see Cur et al. annotated Figure 39 above) at a location that is aligned with and below the outlet (see Cur et al. annotated Figure 39 above) such that a longitudinal axis of the vertically oriented gravity fed elongate filter assembly is aligned with the outlet, as disclosed in Cur et al. annotated Figure 39 above, wherein all filtered water poured through the outlet passes through the vertically oriented gravity fed elongate filter assembly so that the filtered water poured through the outlet is simultaneously filtered as it is poured from the internal storage body of the container body (see Cur et al. annotated Figure 39 above), as disclosed in Cur et al. annotated Figure 39 above;
F).	Wherein the vertically oriented gravity fed elongate filter assembly has . . .  a textile filter media (activated carbon textile material disclosed as “fabric material” which is “impregnated” with “activated carbon particles,” as disclosed at 8:21-35).
Cur et al. discloses the claimed apparatus, except for the gravity fed elongated filter assembly having a cylindrical shell, i.e.,
F).	Wherein the vertically oriented gravity fed elongate filter assembly has . . . a cylindrical shell . . . 

J).	The cylindrical shell having a plurality of radial slots.

Cur et al. discloses the claimed apparatus, except for the vertically oriented gravity fed elongated filter assembly’s filter media passing water “axially through” instead of the recited “radially through” (see Cur et al. annotated Figure 39 above; and 8:21-35, where the gravity fed elongated filter assembly includes filter media that comprises an activated carbon textile material, disclosed as “fabric material” which is “impregnated” with “activated carbon particles”), i.e., 
K).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media, and

G).	Wherein the vertically oriented gravity fed elongate filter assembly defines an outer cylindrical surface to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media to the unfiltered water radially entering the vertically oriented gravity fed elongate filter assembly.

However, Cur et al. discloses a vessel for water with a replaceable filter, the replaceable filter in the form of a vertically oriented gravity fed elongated filter assembly including textile filter media with activated carbon.  (See Cur et al. Figure 39, 3:45-48 and 13:13-20 for the vessel for water with a replaceable filter; the replaceable filter in the form of the gravity fed elongated filter assembly, i.e. see Figure 39 above, with filter media that comprises an activated carbon textile material in the form of a “fabric material” which is “impregnated” with “activated carbon particles,” see 8:21-35)
Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon. (See Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (See above paragraph for what Cur et al. discloses) Hull et al. further teaches:
F).	Wherein the vertically oriented . . . elongate filter assembly (filter assembly 280) has . . . a cylindrical shell (cylindrical shell of filter assembly 280), as disclosed in Hull et al. Figures 32a-b . . . 

J).	The cylindrical shell having a plurality of radial slots (radial slots of cage 160 of cylindrical shell of filter assembly 280), as disclosed in Hull et al. Figures 32a-b;

K).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media, as shown for an analogous filter assembly 156 in Figure 27 (see [0122]) (see Hull et al. Figures 32a-b), and

G).	Wherein the vertically oriented . . . elongate filter assembly (filter assembly 280) defines an outer cylindrical surface (of the disclosed cylindrical shell) to radially pass the unfiltered water through and presents a cylindrical surface (non-woven fabric layer 290) of the textile filter media (textile filter media includes pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290” as disclosed at [0118] and in Hull et al. Figures 32a-b) to the unfiltered water radially entering the vertically oriented . . . elongate filter assembly via the radial slots of cage 160 of cylindrical shell of filter assembly 280, as disclosed in Hull et al. Figures 32a-b.

One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Cur et al. textile filter media that comprises activated carbon (see Rejection for Claim 16. F).), as taught by Hull et al. for the same textile filter media that comprises activated carbon (the filter media, i.e. Hull et al. Figures 32a-b, filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at [0118]), the disclosed filter media in a cylindrical shell, the cylindrical shell with radial slots, as taught by Hull et al. in Figures 32a, such that Cur et al., in view of Hull et al., disclose:
F).	Wherein the vertically oriented gravity fed elongate filter assembly has . . . a cylindrical shell . . . 

J).	The cylindrical shell having a plurality of radial slots,

K).	Wherein the unfiltered water flows radially through the plurality of radial slots in the cylindrical shell, radially through the textile filter media, and

G).	Wherein the vertically oriented gravity fed elongate filter assembly defines an outer cylindrical surface to radially pass the unfiltered water through and presents a cylindrical surface of the textile filter media to the unfiltered water radially entering the vertically oriented gravity fed elongate filter assembly.

since:
1).	Like Cur et al., Hull et al. discloses a container for water with a replaceable filter, the replaceable filter in the form of an elongated filter assembly including textile filter media with activated carbon (see Hull et al. [0003], Figures 32a-b, and [0117]-[0122], particularly [0118], where the textile filter media with activated carbon is disclosed) (see two paragraphs for what Cur et al. discloses); and
2).	Hull et al. states, at [0118]-[0119], that pleating will “greatly increase the surface area of the media,” which “can result in a faster flow rate” during use – and that the manufacturing “process is common,” and known in the art.  The “faster flow rate” would be of great interest to Cur et al., since Cur et al. is seeking a “filter material” with “a fast flow nature” (see Cur et al. 10:9-13).
Cur et al., in view of Hull et al., disclose the claimed apparatus except for the disclosed pleated textile filter media with activated carbon, wrapped around a cylindrical inner core frame. The recited cylindrical inner core frame has a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, i.e.,
F).	Wherein the vertically oriented gravity fed elongate filter assembly has a cylindrical inner core frame surrounded by a textile filter media (activated carbon textile material disclosed as “fabric material” which is “impregnated” with “activated carbon particles,” as disclosed at 8:21-35) and a cylindrical shell sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell;

H).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame;

I).	The textile filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame;

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system.

Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment. (See Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (See two paragraphs up for what Cur et al., in view of Hull et al., disclose)  Kott et al. further teaches that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.”  (See Kott et al. 1:41-62) Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members and a plurality of circumferential support members.
Kott et al. further discloses that such a cylindrical inner core frame provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
In other words, Kott et al. discloses:
F).	Wherein the . . . elongate filter assembly (filter cartridge assembly 1) has a cylindrical inner core frame (tubular core 16) surrounded by a pleated filter media (filter medium 6), as disclosed in Kott et al. Figures 1-4 . . .

H).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the . . . elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame, as disclosed in F). above;

I).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in F). and H). above.

When the disclosed pleated textile filter media with activated carbon, taught by Cur et al., in view of Hull et al., is wrapped around a cylindrical inner core frame, as taught by Kott et al., then Cur et al., in view of Hull et al., in view of Kott et al., disclose:
F).	Wherein the vertically oriented gravity fed elongate filter assembly (the Cur et al. vertically oriented gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the vertically oriented gravity fed elongated filter assembly with the Cur et al. textile filter media with activated carbon (see Rejection for Claim 16. F).), the same filter media, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]) has a cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) surrounded by a pleated textile filter media (activated carbon textile material disclosed as “fabric material” which is “impregnated” with “activated carbon particles,” as disclosed at Cur et al. 8:21-35; the same filter media, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]) and a cylindrical shell (the cylindrical shell added, as taught by Hull et al., the cylindrical shell with radial slots as taught by Hull et al. in Figure 32a, cage 160 with radial slots), the cylindrical shell receiving the pleated textile filter media, the cylindrical shell sandwiching the pleated textile filter media between the cylindrical inner core frame and the cylindrical shell, since the pleated textile filter media is supported by the cylindrical inner core frame and the pleated textile filter media is within the cylindrical shell;

H).	The cylindrical inner core frame (as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly (analogous to filter medium 6, see Kott et al. Figures 1-4) and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame, as disclosed by Kott et al. Figures 1-4, and F). above for the vertically oriented gravity fed elongate filter assembly;

I).	The textile filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame, as disclosed in F). and H). above;

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system (see Cur et al., annotated Figure 39 above, with the modifications of Hull et al. and Kott et al.), as disclosed in F). H). and I). above.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the disclosed elongated filter assembly with its filter media in the form of a pleated filter media covered with a non-woven fabric layer, as taught by Hull et al. – and to wrap the disclosed pleated filter media around a cylindrical inner core frame, with a plurality of axial support members, a plurality of circumferential support members, and an open axial channel, as taught by Kott et al., i.e.,
F).	Wherein the . . . elongate filter assembly has a cylindrical inner core frame  surrounded by a pleated filter media . . .

H).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the . . . elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame;

I).	The pleated filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame.

(See Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6; and 2:33-65)

as taught by Kott et al., such that Cur et al., in view of Hull et al., in view of Kott et al., disclose:
F).	Wherein the vertically oriented gravity fed elongate filter assembly has a cylindrical inner core frame surrounded by a textile filter media and a cylindrical shell sandwiching the textile filter media between the cylindrical inner core frame and the cylindrical shell;

H).	The cylindrical inner core frame having a plurality of axial support members extending between a first end and a second end of the vertically oriented gravity fed elongate filter assembly and a plurality of circumferential support members connected to the plurality of axial support members to define a plurality of radial openings through the cylindrical inner core frame to an open axial channel in the cylindrical inner core frame;

I).	The textile filter media wrapped around and on an outside of the plurality of axial support members of the cylindrical inner core frame and the plurality of circumferential support members of the cylindrical inner core frame;

L).	The filtered water flows radially through the plurality of radial openings of the cylindrical inner core frame, and axially along the open axial channel of the cylindrical inner core frame toward the outlet of the gravity fed filter-as-you-pour system

since:
1).	Like Cur et al., in view of Hull et al., Kott et al. discloses pleated filter media used in water treatment (see Kott et al. 1:8-13, 1:40-62, Figures 1-4, and 2:33-65) (see six paragraphs up for what Cur et al., in view of Hull et al., disclose); and
2).	Kott et al. states that pleated filter media by itself “does not provide sufficient longitudinal support. Thus, the filter cartridge may be damaged or deformed due to water suction when operating the filter.” (See Kott et al. 1:41-62)  Kott et al. addresses this issue by wrapping the pleated filter media around a cylindrical inner core frame (supporting core assembly 16) having a plurality of axial support members, a plurality of circumferential support members, and an open axial channel (see Kott et al. Figures 1-4, and 2:33-65);
3).	Kott et al. further states that such a pleated filter media/cylindrical inner core frame arrangement provides many advantages, including that the cylindrical inner core frame “can provide longitudinal as well as lateral support to the filter cartridge element.” (See Kott et al. Figures 1-4, and 2:1-12) Moreover, the “supporting core (the disclosed cylindrical inner core frame) is removable from the filter cartridge element when the filter cartridge element needs to be replaced, and may be reused on a clean filter cartridge element” and this provides the further advantages of “cost savings to the consumer, as it is only necessary to replace the filter cartridge element, and the core assembly of the filter cartridge assembly is reusable,” and “having a reusable core . . . minimizes the effect on the environment by eliminating the need to discard the core as in conventional filter assemblies.” (See Kott et al. Figures 1-4, and 2:1-65)
Additional Disclosures Include:
Claim 18 – Combination II discloses the gravity fed filter-as-you-pour system of Claim 16, wherein textile filter media of the vertically oriented elongate filter assembly (the Cur et al. vertically oriented gravity fed elongated filter assembly disclosed in annotated Figure 39 above, the vertically oriented gravity fed elongated filter assembly with the Cur et al. textile filter media with activated carbon (see Rejection for Claim 16. F).), the same filter media, modified with the pleating and the cylindrical surface, as taught by Hull et al., i.e. Figures 32a-b, the filter media including pleated, cellulose media layer 288 “impregnated with activated carbon,” “covered with a non-woven fabric layer . . . 290,” as disclosed at Hull et al. [0118]; the disclosed pleated textile filter media supported by a cylindrical inner core frame, as taught by Kott et al. in Figures 1-4, cylindrical inner core frame is tubular core 16 supporting pleated filter medium 6) comprises an activated carbon textile material that presents a cylindrical surface to a stream of water when water is being filtered and poured from the water pitcher, and the activated carbon textile material presents a cylindrical surface to the stream of water via the disclosed non-woven fabric layer 290 taught by Hull et al. in Figures 32a-b, since “the non-woven fabric layer 290 can be provided to improve the appearance of the black, impregnated, cellulose media and to keep all of the activated carbon inside the filter media structure” (see Hull et al. [0118]). 
Claim 19 – Combination IV discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.
Claim 20 – Combination IV discloses the gravity fed filter-as-you-pour system of Claim 16, wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct Combination II’s elongated filter assembly:
Claim 19 – wherein the vertically oriented elongate filter assembly is elongate and generally vertically oriented relative to the lid when the lid is horizontal, the vertically oriented elongate filter assembly having a length to width ratio of at least 1:1.

Claim 20 – wherein the vertically oriented elongate filter assembly is generally cylindrical, and includes a length to diameter ratio of at least 2:1.

since Combination IV already discloses this (see Cur et al. annotated Figure 39 above, with the Cur et al. elongated filer assembly replaced by that taught by Cur et al., i.e. in Figures 32a-b, filter assembly 280), and since discovering an optimum value of a result effective variable (filter area for the filter-as-you-pour system, related to both the length and the width of the vertically oriented elongate filter assembly) involves only routine skill in the art.
Claim 22 – Combination IV discloses the gravity fed filter-as-you-pour system of Claim 16, wherein both the inlet and the outlet are disposed in and through the lid, the inlet spaced apart and separate from the outlet such that water flows separately into the inlet and separately out the outlet, while the filter-as-you-pour system, including the container body, the lid, and the elongated filter assembly are assembled, as disclosed in Cur et al. annotated Figure 39 above by the “Step 1 – Pour in Unfiltered Water” label, the “Step 2 – Pour Out Twice Filtered Water” label, and the water flow lines.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cur et al., in view of Hull et al., in view of Kott et al., as applied to Claim 16 above, in further view of Parekh et al.  Cur et al., in view of Hull et al., in view of Kott et al., are hereinafter known as Combination IV.
The claim is directed to a device.  The claim language is in bold-faced font.
Regarding Claim 17 – Combination IV discloses the gravity fed filter-as-you-pour system of Claim 16, but does not teach wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet of at least 0.3 GPM.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the disclosed elongated filter assembly:
Claim 17 – wherein the vertically oriented elongate filter assembly has an exit flow rate of water as water is poured from the container body through the outlet of at least 0.3 GPM,

since Parekh et al. discloses that water pitcher filter assemblies, with such exit flow rates, are known in the art. (See Parekh et al. [0026], lines 1-4; and [0009], particularly lines 30-35) Moreover, discovering an optimum value of a result effective variable involves only routine skill in the art – and exit flow rate is a result effective variable of interest to Combination IV, since Combination IV seeks a “filter material” with “a fast flow nature.”  (See Cur et al. 10:9-13)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Related applications of the instant application follow.
i).	Dani et al. ‘713 (US-10035713-B2, Jul. 31, 2018).
ii).	Dani et al. ‘027 (US-10125027-B2, Nov. 13, 2018).
iii).	Dani et al. ‘931 (US-10343931-B2, Jul. 9, 2019).
iv).	Dani et al. ‘442 (US-10351442-B2, Jul. 16, 2019).
v).	Dani et al. ‘697 (US-10479697-B2, Nov. 19, 2019).
vi).	Wiegele ‘420 (US-10604420-B2, Mar. 31, 2020) – Instant application claims priority to Wiegele ‘420.  Wiegele ‘516 (US-10752516-B2, Aug. 25, 2020) claims priority to Wiegele ‘420.
vii).	Dani et al. ‘725 (US-10654725-B2, May 19, 2020).
B).	Cur et al. (US-9511315-B2, Dec. 6, 2016, filed Dec. 3, 2013) – Cur et al. discloses how an in/out filter works.

    PNG
    media_image3.png
    949
    943
    media_image3.png
    Greyscale

Cur et al. further teaches that the in/out filter can be two filters located either i). both at the inlet, ii). both at the outlet, or iii). one at the inlet and one at the outlet.

    PNG
    media_image4.png
    532
    934
    media_image4.png
    Greyscale

  
C).	Lin (US-20130319927-A1, Dec. 5, 2013) – Lin discloses a filter bag 21 that includes a second filter unit 215 with a transverse cross-section that is generally 4-sided, wherein one of the sides (the bottom side) of the 4-sided cross-section is crescent shaped, as best shown in Figure 4C.  (See Lin Figures 4A-C)
D).	Cumberland (US-20120255890-A1, Oct. 11, 2012) – Cumberland was applied as prior art earlier in the prosecution.  Cumberland discloses a portable water filter with a shell, an elongated filter assembly, and an outlet. (See Cumberland Title; Figures 3 and 5 with shell, i.e. housing 110, and elongated filter assembly, i.e. filter element 130, and an outlet, i.e. outlet in cover 120) Cumberland further teaches a plurality of holes (openings through shell, i.e. housing 110, shown in Figures 3 and 5), which may take the form of radial slots (see Figure 11, slots 1115), near the outlet, (outlet in cover 120). Cumberland further teaches the advantages of such a plurality of holes, i.e. radial slots, through the shell, near the outlet is this “may enable the flow of water through the filter element to be more uniform across the length of the filter element ... water ... entering the filter housing (disclosed shell) [flows] radially thorough the first openings ... [and] axially toward the second end of the housing ... [and] radially through the portions of the filter element ... where the flow of water through filter element 130 may be substantially uniform across the length thereof (e.g., responsive to a relatively uniform pressure distribution along the length of filter element 130 or a portion thereof). In this manner, a larger portion of filter element 130 may be more uniformly utilized to filter water, thereby reducing under-utilization of certain portions of filter element 130 and extending the life of portable water filter device 100.”  (See Cumberland [0028])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        3/11/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779